 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOHN CALDWELL,                                    No. 2:19-cv-00679 TLN GGH P
12                       Petitioner,
13           v.                                         ORDER TO SHOW CAUSE
14    V. FOSS,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. §2254. The matter was referred to the United States Magistrate Judge

19   pursuant to 28 U.S.C. §636(b)(1) and Local Rule 302(c). On June 27, 2019, respondent filed a

20   motion to dismiss. ECF No. 9. However, petitioner has failed to file an opposition, or statement

21   of non-opposition within the requisite deadline. See ECF No. 4.

22          Accordingly, IT IS HEREBY ORDERED that petitioner shall show cause, in writing,

23   within 14 days, why this matter should not be dismissed for failure to prosecute and/or to follow a

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1   court order pursuant to Federal Rule of Civil Procedure 41(b). The filing of an opposition, or

 2   statement of non-opposition, within this timeframe will serve as cause and will discharge this

 3   order.

 4   Dated: August 19, 2019
                                                /s/ Gregory G. Hollows
 5                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
